Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.    In response to the Office Action dated on 01/13/2021, applicant(s) amend the application as follow:
Claims amended: 1 -2, 4, 7-9, 11-12, 14 and 16-19 
Claims canceled: 3, 5-6, 13, 15 and 20 
Claims newly added: 21-26 
Claims pending: 1-2, 4, 7-12, 14, 16-19 and 21-26

Allowable Subject Matter
2.    Claims 1-2, 4, 7-9, 11-12, 14, 16-19 and 21-26 are allowed.
Claim 10 was previously allowed.
The claims 1 and 11 as now contained similar limitations as to allowed claim 10; therefore, claims 1 and 11 are allowed under the same reason as to claim 10.
Dependent claims 2, 4, 7-9, 12, 14, 16-19, 21 -26 are allowed under the same reason as to claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.




Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154